Title: From Thomas Jefferson to Meriwether Lewis, 31 March 1801
From: Jefferson, Thomas
To: Lewis, Meriwether



Dear Sir
Washington Mar. 31. 1801.

I have been in hopes you would arrive here in time, with me, to make a little excursion to Albemarle, where I supposed it would be as agreeable to you to see your friends, as necessary to me to make some arrangements for my final removal hither. I shall stay there till the 29th. & then return. the time of your arrival here therefore, & your own inclinations will decide whether you follow me thither, or await my return here. if the latter, you will take up your lodgings in the President’s house, and the steward (mr Rapin) whom I leave in it, will provide for you. I write this by duplicates, one to remain here, & one to go to Fort Pitt. Accept assurances of my best wishes & friendly esteem.

Th: Jefferson

